DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 11, 2021 has been entered.

Response to Amendment
	The amendment filed on January 11, 2021 has been entered.  Applicant has:  amended claims 21, 24-25, 27-28, 30-31, 33-34 and 36-39; and canceled claims 23, 32 and 40.  Claims 30-37 were previously, and remain, withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention.  Accordingly, claims 21-22, 24-31 and 33-39 are now pending, where claims 21-22, 24-29 and 38-39 have been examined, and currently stand rejected. 

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 1/11/2021 is in compliance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
In the November 10, 2020 Final Office Action claims 30-37 were withdrawn from consideration as being directed to a non-elected invention.  See November 10, 2020 Final Office Action, pp. 2-3; also see 37 CFR 1.142(b) and MPEP § 821.03.  Examiner properly showed that the invention claimed in claims 30-37 contained an invention that was independent or distinct from the invention originally filed evidenced at least by the fact that:  the inventions have acquired a separate status in the art due to their recognized divergent subject matter; the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one invention would not likely be applicable to another invention.  Accordingly, restriction and constructive election was/is proper and is being maintained.	Examiner acknowledges Applicant’s comments (Amendment, p. 8) and their efforts to amend independent claim 30 so that it contains similar subject matter to that found in independent claims 20 and 38, however, rejoinder of claims 30-37, at this time, is not proper.  When/if the process/product claims (i.e. claims 21-22, 24-29 and 38-39) are found to be allowable, the withdrawn apparatus/system claims that include all the limitations of the allowable process/product claims will be considered for rejoinder.  All claims directed to a nonelected apparatus invention must include all the limitations of an allowable process/product claim for that apparatus invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the process/product claims and the rejoined apparatus/system claims will be withdrawn, and the rejoined apparatus/system claims Failure to do so may result in no rejoinder.  Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Objections
	Claim 38 is objected to because it recites the limitation “the virtual reality item” as in “receive a request to authenticate a certificate of authenticity for the virtual reality item, […].”  There is insufficient antecedent basis for this limitation in the claim.  As best understood, “the virtual reality item” should recite “a virtual reality item.”
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The “written description” requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed.  Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005).	Claim 21 recites, in part, “determining a second hash function result of the data associated with the certificate of authenticity by a second computing resource of the decentralized network, wherein the first computing resource and the second computing resource are nodes in the decentralized network.”  Examiner has reviewed Applicant’s disclosure and is unable to find support (i.e. adequate written description) for this limitations.  Specifically, Examiner has reviewed Applicant’s disclosure and is unable to find where a second hash function result of the data associated with the certificate of authenticity is determined by a second computing resource of the decentralized network.  Applicant’s disclosure merely indicates that “at a process block 612, the process 600 receives, at the first computing device through a decentralized network 201 (Fig. 2), a second hash result corresponding to an additional block storing the certificate of authenticity at a second computing device.”  Specification [0039]; Fig. 6 item 612.  Applicant’s disclosure fails to indicate that the second computing device/resource is determining anything, including a second hash result.  It is unclear from the disclosure whether the first computing device is requesting and/or retrieving the second hash result from the second computing device, or if the second computing device sends the second hash result to the first computing device for some other reason (e.g., to share the data structure 300 (i.e. the blockchain)), or something else 
Examiner recommends amending this limitation to recite “receiving a second hash function result of the data associated with the certificate of authenticity from a second computing resource of the decentralized network, wherein the first computing resource and the second computing resource are nodes in the decentralized network.”  Amending the claim in this manner would overcome this 112(a) rejection.
Independent claim 38, which recites a similar limitation to that discussed above, contains the same written description issue, accordingly, claim 38 is also rejected for the same reasons and rational.  Claims 22, 24-29 and 39 are also rejected under 35 U.S.C. 112(a) based on their dependency to claim 21 or 38.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 21, 29 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Madisetti et al. (US 10,102,526 B1) (“Madisetti”) in view of Pulier et al. (US 2017/0052676 A1) (“Pulier”).  Regarding Claim 21:  Madisetti discloses a method for authenticating a certificate of authenticity for [an] item comprising:
receiving a request to authenticate the certificate of authenticity, wherein the certificate of authenticity is stored on computing resources forming a decentralized network (See at least Madisetti Col. 19 lines 24-30; Col. 20 lines 37-49; Fig. 17 step 5; Fig. 19 item 1140.  Where a request to authenticate the certificate of authenticity (i.e. combination certificate) is received, wherein the certificate of authenticity (i.e. combination certificate) is stored on computing resources forming a decentralized network (i.e. on the blockchain network).)
determining a consistency criterion for the certificate of authenticity (See at least Madisetti Col. 3 lines 29-36; Col. 20 lines 37-60; Fig. 17; Fig. 19.  Where a consistency criterion (i.e. verification criteria, e.g., combination certificate integrity, authenticity and/or validity) is determined for the certificate of authenticity (i.e. combination certificate).), wherein determining the consistency criterion includes:
determining a first hash function result of data associated with the certificate of authenticity by a first computing resource (See at least Madisetti Col. 3 lines 29-33; Col. 20 lines 37-60; Fig. 17; Fig. 19 item 1144.  Where a first hash function result (i.e. combination certificate hash) of data associated with the certificate of authenticity (i.e. combination certificate) is determined by a first computing resource (i.e. by the verification authority).);
determining a second hash function result of the data associated with the certificate of authenticity by a second computing resource (See at least Madisetti Col. 3 lines 29-33; Col. 18 lines 1-34; Col. 20 lines 37-60; Col. 22 lines 55-58; Fig. 17 item 1072; Fig. 19.  Where a second hash function result (i.e. the combination certificate hash recorded in the smart contract) of the data associated with the certificate of authenticity (i.e. combination certificate) is determined by a second computing resource (i.e. one or more nodes in the blockchain network).); and
comparing, with the first computing resource, the first hash function result with the second hash function result to determine a first layer of authentication of the certificate of authenticity (See at least Madisetti Col. 3 lines 29-33; Col. 20 lines 37-60; Fig. 17 step 7; Fig. 19 item 1144.  Where the first has function result (i.e. combination certificate hash) is compared (i.e. verified for a match) with the second hash function result (i.e. the combination certificate hash recorded in the smart contract), with the first ); and
based on the consistency criterion, [providing] a user notification [to] a device, wherein the user notification confirms or refutes an authenticity of the certificate of authenticity (See at least Madisetti Col. 19 lines 24-32; Col. 20 lines 46-60; Fig. 17 item 1074; Fig. 19 item 1148.  Where based on the consistency criterion (i.e. verification criteria, e.g., combination certificate integrity, authenticity and/or validity), providing (i.e. send) a user notification (i.e. verification response) to a device (i.e. consumer/third party device), wherein the user notification confirms or refutes an authenticity of the certificate of authenticity (e.g., by indicating to the consumer that the combination certificate is verified).).
	Madisetti discloses a process of issuing a blockchain-based digital certificate for a digital object comprising content, receiving a request to verify the digital certificate, verifying the digital certificate, and sending a verification response to a consumer based on verifying the digital certificate.  Madisetti Abstract; Col. 3 lines 3-19; Col. 19 lines 24-30; Col. 20 lines 37-60; Fig. 17; Fig. 19.  However, Madisetti does not explicitly disclose, but Pulier teaches:  
where the item is a virtual reality item (See at least Pulier [0051]; [0067]; [0071-0074]; [0081-0089].  Where the item that is authenticated (i.e. validated) is a virtual reality item (i.e. virtual object).);
displaying a user notification on a virtual reality device, wherein the user notification confirms or refutes an authenticity of the virtual reality item (See at least Pulier [0033]; [0067].  Where a user notification (i.e. transfer code) on a virtual reality device (i.e. computing device) is displayed, wherein the user notification confirms (e.g., by providing the transfer code) or refutes an authenticity (i.e. validity) of the virtual reality item (i.e. virtual object).).

	Additionally, the combination of Madisetti and Pulier does not explicitly disclose that the first and second computing resources are “of the decentralized network”, or wherein the first computing resource and the second computing resource are nodes in the decentralized network, however, these differences are only found in the non-functional descriptive material describing characteristics of the computing resources (e.g., what network the computing resources are part of).  The fact that the computing resources (i.e. the first and/or second computing resource(s)) are “of the decentralized network” and/or are “nodes in the decentralized network” fails to affect how any of the positively recited steps are performed.  It has been held that non-functional descriptive material will not distinguish the invention from the prior art in terms of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

Examiner Note:  The portion of the limitation that recites “to determine a first layer of authentication of the certificate of authenticity”, found in the “comparing” step, is merely a recited intended use of why the first hash function and second hash function are compared.  Additionally, the portion of the limitation that recites “wherein the user notification confirms or refutes an authenticity of the certificate of authenticity of the virtual reality item”, found in the “displaying” step, is merely a recited intended See MPEP 2103 C and 2111.04.  Simply because the limitation recites something as being “for … [performing a specific functionality]”, etc. does not mean that the functions are required to be performed, or are actually performed..	The phrase “of the decentralized network” describing the first and second computing resources is non-functional descriptive material as it only describes, at least in part, characteristics of the computing resources (e.g., what network the computing resources are part of).  Similarly, the phrase “wherein the first computing resource and the second computing resource are nodes in the decentralized network” is non-functional descriptive material as it only describes, at least in part, characteristics of the computing resources (e.g., what network the computing resources are part of, the form of the computing resources, etc.).  It has been held that non-functional descriptive material will not distinguish the invention from the prior art in terms of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).
	Examiner has provided prior art, where available, for these non-functional and intended use phrases/limitations, however, these phrases/limitations will not distinguish the invention from the prior art in terms of patentability.  Accordingly, the prior art is only provided in the interest of compact prosecution.

Regarding Claim 29:  The combination of Madisetti and Pulier discloses the method of claim 21.  Pulier further discloses receiving a request to purchase the virtual reality item (See at least Pulier [0080].  ).

Regarding Claim 38:  Madisetti discloses a non-transitory computer-readable storage medium, the non-transitory computer-readable storage medium storing a computer-executable code that, when executed by one or more processors of respective computing resources causes the one or more processors to:
receive a request to authenticate a certificate of authenticity for the item, wherein the certificate of authenticity is stored on computing resources forming a decentralized network (See at least Madisetti Col. 19 lines 24-30; Col. 20 lines 37-49; Fig. 17 step 5; Fig. 19 item 1140.  Where a request to authenticate a certificate of authenticity (i.e. combination certificate) for the item (i.e. object) is received, wherein the certificate of authenticity (i.e. combination certificate) is stored on computing resources forming a decentralized network (i.e. on the blockchain network).);
determine a consistency criterion for the certificate of authenticity (See at least Madisetti Col. 3 lines 29-36; Col. 20 lines 37-60; Fig. 17; Fig. 19.  Where a consistency criterion (i.e. verification criteria, e.g., combination certificate integrity, authenticity and/or validity) is determined for the certificate of authenticity (i.e. combination certificate).), wherein determining the consistency criterion includes:
determining a first hash function result of data associated with the certificate of authenticity by a first computing resource (See at least Madisetti Col. 3 lines 29-33; Col. 20 lines 37-60; Fig. 17; Fig. 19 item 1144.  Where a first hash function result (i.e. combination certificate hash) of data associated with the certificate of authenticity (i.e. combination certificate) is determined by a first computing resource (i.e. by the verification authority).)
determining a second hash function result of the data associated with the certificate of authenticity by a second computing resource (See at least Madisetti Col. 3 lines 29-33; Col. 18 lines 1-34; Col. 20 lines 37-60; Col. 22 lines 55-58; Fig. 17 item 1072; Fig. 19.  Where a second hash function result (i.e. the combination certificate hash recorded in the smart contract) of the data associated with the certificate of authenticity (i.e. combination certificate) is determined by a second computing resource (i.e. one or more nodes in the blockchain network).); and
comparing, with the first computing resource, the first hash function result with the second hash function result to determine a first layer of authentication of the certificate of authenticity (See at least Madisetti Col. 3 lines 29-33; Col. 20 lines 37-60; Fig. 17 step 7; Fig. 19 item 1144.  Where the first has function result (i.e. combination certificate hash) is compared (i.e. verified for a match) with the second hash function result (i.e. the combination certificate hash recorded in the smart contract), with the first computing resource (i.e. by the verification authority), to determine a first layer of authentication of the certificate of authenticity (i.e. to determine/verify combination certificate integrity).); and
based on the consistency criterion, [provide] a user notification [to] a device, wherein the user notification confirms or refutes an authenticity of the certificate of authenticity (See at least Madisetti Col. 19 lines 24-32; Col. 20 lines 46-60; Fig. 17 item 1074; Fig. 19 item 1148.  Where based on the consistency criterion (i.e. verification criteria, e.g., combination certificate integrity, authenticity and/or validity), providing (i.e. send) a user notification (i.e. verification response) to a device (i.e. consumer/third party device), wherein the user notification confirms or refutes an authenticity of the certificate of authenticity (e.g., by indicating to the consumer that the combination certificate is verified).).

where the item is a virtual reality item (See at least Pulier [0051]; [0067]; [0071-0074]; [0081-0089].  Where the item that is authenticated (i.e. validated) is a virtual reality item (i.e. virtual object).);
display a user notification on a virtual reality device, wherein the user notification confirms or refutes an authenticity of the virtual reality item (See at least Pulier [0033]; [0067].  Where a user notification (i.e. transfer code) on a virtual reality device (i.e. computing device) is displayed, wherein the user notification confirms (e.g., by providing the transfer code) or refutes an authenticity (i.e. validity) of the virtual reality item (i.e. virtual object).).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Madisetti’s method of receiving request to verify a digital certificate for a digital object and providing a verification response based on verifying the digital certificate, to include the teachings of Pulier, in order to allow registered providers to create unique virtual objects and distribute them to an initial population of registered users that can trade, modify or otherwise interact using the virtual objects through an application running on a computing device (Pulier [0025]).
	Additionally, the combination of Madisetti and Pulier does not explicitly disclose that the first and second computing resources are “of the decentralized network”, or wherein the first computing resource and the second computing resource are nodes in the decentralized network, however, these differences are only found in the non-functional descriptive material describing characteristics of the 

Examiner Note:  The portion of the limitation that recites “to determine a first layer of authentication of the certificate of authenticity”, found in the “comparing” step, is merely a recited intended use of why the first hash function and second hash function are compared.  Additionally, the portion of the limitation that recites “wherein the user notification confirms or refutes an authenticity of the certificate of authenticity of the virtual reality item”, found in the “displaying” step, is merely a recited intended use of why the user notification is displayed.  These portions are given little to no patentable weight because the limitations, or portions thereof, do not claim the function(s) as being positively recited actions or functions, and/or they do not add any meaning or purpose to the associated manipulative step(s).  See MPEP 2103 C and 2111.04.  Simply because the limitation recites something as being “for … [performing a specific functionality]”, etc. does not mean that the functions are required to be performed, or are actually performed..	The phrase “of the decentralized network” describing the first and second computing resources is non-functional descriptive material as it only describes, at least in part, characteristics of the computing resources (e.g., what network the computing resources are part of).  Similarly, the phrase “wherein the first computing resource and the second computing resource are nodes in the decentralized network” is non-functional descriptive material as it only describes, at least in part, 
	Examiner has provided prior art, where available, for these non-functional and intended use phrases/limitations, however, these phrases/limitations will not distinguish the invention from the prior art in terms of patentability.  Accordingly, the prior art is only provided in the interest of compact prosecution.
	
	Claims 22, 26 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Madisetti in view of Pulier, as applied above, and further in view of Greco et al. (US 2018/0108024 A1) (“Greco”).  Regarding Claim 22:  The combination of Madisetti and Pulier discloses the method of claim 21.  Madisetti discloses the use of a decentralized storage platform which is maintained by peers who contribute their storage and bandwidth resources.  Madisetti Col. 16 line 48 – Col. 17 line 16.  Madisetti further discloses where the combination certificate (i.e. certificate of authenticity) is stored in a Digital Certificate Smart Contract that is recorded on the blockchain network so that a verification authority can verify the combination certificate.  Madisetti Col. 20 lines 21-60.  However, the combination of Madisetti and Pulier does not explicitly disclose storing a blockchain including sequential blocks in respective memories of the computing resources, wherein the certificate of authenticity is stored in a block of the blockchain.	Greco, on the other hand, teaches storing a blockchain including sequential blocks in respective memories of the computing resources, wherein the certificate of authenticity is stored in a block of the blockchain (See at least Greco [0049-0050]; [0088]; [0090-0091].  Where a blockchain (i.e. registry) ).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Madisetti’s method of storing a combination certificate on the blockchain network so that a verification authority can verify the combination certificate, to include the teachings of Greco, in order to provide an open registry that is able to be self-controlled and publically accessible/viewable without any privileged permissions required (Greco [0050]).

Regarding Claim 26:  The combination of Madisetti and Pulier discloses the method of claim 21.  Madisetti discloses the use of a decentralized storage platform which is maintained by peers who contribute their storage and bandwidth resources.  Madisetti Col. 16 line 48 – Col. 17 line 16.  Madisetti further discloses where the combination certificate (i.e. certificate of authenticity) is stored in a Digital Certificate Smart Contract that is recorded on the blockchain network so that a verification authority can verify the combination certificate.  Madisetti Col. 20 lines 21-60.  However, the combination of Madisetti and Pulier does not explicitly disclose transmitting the certificate of authenticity between the computing resources via the decentralized network.	Greco, on the other hand, teaches transmitting the certificate of authenticity between the computing resources via the decentralized network (See at least Greco [0049-0050]; [0088].  Where the certificate of authenticity (i.e. registry data, e.g., item information) is transmitted between the computing resources (i.e. plurality of computing devices) via the decentralized (i.e. distributed) network, indicated, in part, by the fact that each of the plurality of computing devices stores copies of transactions in one or more linked blocks.).


Regarding Claim 39:  The combination of Madisetti and Pulier discloses the non-transitory computer-readable storage medium of claim 38.  Madisetti discloses the use of a decentralized storage platform which is maintained by peers who contribute their storage and bandwidth resources.  Madisetti Col. 16 line 48 – Col. 17 line 16.  Madisetti further discloses where the combination certificate (i.e. certificate of authenticity) is stored in a Digital Certificate Smart Contract that is recorded on the blockchain network so that a verification authority can verify the combination certificate.  Madisetti Col. 20 lines 21-60.  However, the combination of Madisetti and Pulier does not explicitly disclose wherein the computer-executable code further causes the one or more processors to store a blockchain including sequential blocks in respective memories of the two or more computing devices, wherein the certificate of authenticity is stored in a block of the blockchain.	Greco, on the other hand, teaches wherein the computer-executable code further causes the one or more processors to store a blockchain including sequential blocks in respective memories of the respective computing resources, wherein the certificate of authenticity is stored in a block of the blockchain (See at least Greco [0049-0050]; [0088]; [0090-0091].  Wherein the computer-executable code further causes the one or more processors to store a blockchain (i.e. registry) including sequential blocks (i.e. one or more linked blocks) in respective memories of the respective computing resources (i.e. in the plurality of computing devices), wherein the certificate of authenticity (i.e. registry data, e.g., item information) is stored in a block of the blockchain.).
.

	Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Madisetti in view of Pulier, as applied above, and further in view of Greco et al. (US 2018/0108024 A1) (“Greco”) and Seger, II (US 2017/0264428 A1) (“Seger”).
Regarding Claim 24:  The combination of Madisetti and Pulier discloses the method of claim 21.  Madisetti discloses the use of a decentralized storage platform which is maintained by peers who contribute their storage and bandwidth resources.  Madisetti Col. 16 line 48 – Col. 17 line 16.  Madisetti further discloses where the combination certificate (i.e. certificate of authenticity) is stored in a Digital Certificate Smart Contract that is recorded on the blockchain network so that a verification authority can verify the combination certificate.  Madisetti Col. 20 lines 21-60.  However, the combination of Madisetti and Pulier does not explicitly disclose storing a blockchain including sequential blocks in respective memories of the computing resources.
	Greco, on the other hand, teaches storing a blockchain including sequential blocks in respective memories of the computing resources (See at least Greco [0049-0050]; [0088]; [0090-0091].  Where a blockchain (i.e. registry) including sequential blocks (i.e. one or more linked blocks) is stored in respective memories of the computing resources (i.e. plurality of computing devices).).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Madisetti’s method of storing a combination certificate on the blockchain network so that a verification authority can verify the combination certificate, to include (See at least Seger [0030]; Fig. 3.  Where the first hash function result (i.e. a hash of block X-1) is based on a first block of the blockchain (i.e. data in block X-1), and the second hash function result (i.e. the hash in block X) is based on a second block in the blockchain (i.e. based on block X), and the second block (block X) is sequentially disposed (i.e. is after) in the blockchain relative to the first block (i.e. block X-1, which is the prior block).).	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Madisetti’s method of checking the integrity of a combination certificate by comparing two different hash functions, to include the teachings of Seger, in order to verify that the data stored in a particular block (e.g., block X-1) is what was actually initially stored (Seger [0030]).

Regarding Claim 25:  The combination of Madisetti, Pulier, Greco and Seger discloses the method of claim 24.  Greco further discloses wherein the certificate of authenticity is stored in the first block (See at least Greco [0049-0050]; [0088]; [0090-0091].  Wherein the certificate of authenticity (i.e. registry data, e.g., item information) is stored in the first block.).	Seger further discloses where the second block includes a pointer, wherein the pointer includes an address of the first block, and wherein the second block is disposed sequentially after the first block. (See at least Seger [0019]; [0027]; [0029-0030]; Fig. 3.  Where the second block (i.e. block X) includes a pointer (i.e. a row address), wherein the pointer includes an address (i.e. a row address) of the first block (i.e. block X-1), and wherein the second block (i.e. block X) is disposed sequentially after the first block (i.e. after block X-1).).
Examiner Note:  The phrase “the second block includes a pointer, wherein the pointer includes an address of the first block, and wherein the second block is disposed sequentially after the first block” is non-functional descriptive material as it only describes, at least in part, the composition of the second block and the composition of the pointer in the second block, however, neither of these details alter the manner any of the positively recited steps are performed (e.g., Applicant is not reciting a step where the pointer is subsequently used to perform an additional step).  It has been held that non-functional descriptive material will not distinguish the invention from the prior art in terms of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

	Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Madisetti in view of Pulier, as applied above, and further in view of Saab et al. (US 2019/0253256 A1) (“Saab”)Regarding Claim 27:  The combination of Madisetti and Pulier discloses the method of claim 21.  Madisetti further discloses that generating the combination certificate may comprise generating a .
	However, the combination of Madisetti and Pulier does not explicitly disclose but Saab teaches:
providing a private key and a public key together forming a private-public key pair (See at least Saab [0019]; [0034]);
generating a digital signature with the private key (See at least Saab [0019]; [0034].  Where a digital signature (i.e. manufacture signature/signature for the asset) is generated with the private key.); and 
adding the digital signature to the certificate of authenticity (See at least Saab [0019]; [0034].  Where the digital signature (i.e. manufacture signature/signature for the asset) is added to the certificate of authenticity (i.e. authentication data structure).).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Madisetti’s method of generating a combination certificate and signing the combination certificate with the issuer signature, to include the teachings of Saab, in order to provide a way to quickly verify the authenticity of an asset (Saab [0003]).

Regarding Claim 28:  The combination of Madisetti, Pulier and Saab discloses the method of claim 27.  Saab further discloses wherein determining the consistency criterion includes:  decrypting, with the first computing resource, the digital signature of the certificate of authenticity using the public key to determine a second layer of authentication of the certificate of authenticity (See at least Saab [0019-0021]; [0034].  Where the first computing resource (i.e. personal computing device) decrypts the digital signature (i.e. manufacture signature/signature for the asset) of the certificate of authenticity (i.e. authentication data structure) using the public key (i.e. using the public key of the manufacturer) to determine a second layer of authentication of the certificate of authenticity (i.e. of the authentication data structure).).
Examiner Note:  The portion of the limitation which recites “to determine a second layer of authentication of the certificate of authenticity” is merely a recited intended use of why the digital signature of the certificate of authenticity is decrypted.  This portion is given little to no patentable weight because the limitation, or portion thereof, does not claim the function(s) as being positively recited actions or functions, and/or it does not add any meaning or purpose to the associated manipulative step(s).  See MPEP 2103 C and 2111.04.  Simply because the limitation recites something as being “for … [performing a specific functionality]”, etc. does not mean that the functions are required to be performed, or are actually performed. 

Response to Arguments
Claim Objections
	Claim 21 was objected to for a minor grammatical error.  Applicant’s amendment has corrected the error, accordingly, the objection is withdrawn.
Claim Rejections – 35 U.S.C. § 112(a)
	Claims 25 and 27-28 were rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  Applicant’s amendments have corrected the previously identified issues, accordingly, the 112(a) rejections are withdrawn.
Claim Rejections – 35 U.S.C. § 112(b)	Claims 21-29 and 38-40 were rejected under 35 U.S.C. 112(b) as being indefinite.  Applicant’s 
Claim Rejections – 35 U.S.C. § 101
	Applicant's arguments with respect to 35 U.S.C. § 101 (Alice) rejection (Amendment, pp. 9-12) have been fully considered and were found to be persuasive.  Examiner agrees that the claims, as amended, do not recite a judicial exception (an abstract idea enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance, a law of nature, or a natural phenomenon).  The 35 U.S.C. 101 rejection is withdrawn.
Claim Rejections – 35 U.S.C. § 103
	Applicant argues Madisetti discloses verification based on a centralized authority, rather than a "decentralized network" as in claim 21.  Amendment, pp. 12-13.  Examiner respectfully disagrees with this overly broad generalization.  Examiner contends that it is clear from the disclosure of Madisetti that a decentralized network is used to authenticate a combination certificate (i.e. certificate of authenticity).  For example, Madisetti indicates that the verification authority looks up the combination certificate on the blockchain network (i.e. decentralized network) in order to verify the validity of the combination certificate.  See e.g., Madisetti Col. 3 lines 29-33; Col. 20 lines 37-60; Fig. 17; Fig. 19.  Applicant has amended the claims to indicate that the first and second computing resources are “of the decentralized network” and that “the first computing resource and the second computing resource are nodes in the decentralized network”, however, these details fail to affect how any of the positively recited steps are performed.  As indicated in the 103 rejection seen above, these phrases/limitations, describing the characteristics of the computing resources and/or the relationship between the computing resources and the decentralized network, are merely non-functional descriptive material that will not distinguish the invention from the prior art in terms of patentability.  In order for these features to distinguish the claim(s) from the prior art, particularly Madisetti, there must be some indication in the 
	For the above reasons, and for those set forth in the 35 U.S.C. § 103 rejection above, all claims remain rejected under 35 U.S.C. § 103.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure is cited in the Notice of References Cited (PTO-892).  The additional cited art further establishes the state of the art prior to the effective filling date of Applicant’s claimed invention.
Kawachiya et al. (US 2012/0266256 A1) discloses a method to determine whether an object is genuine or fake, in order to maintain and improve brand images as well as to assure company security.  See e.g., Kawachiya Abstract; [0004].
Witchey et al. (US 2018/0082043 A1) discloses systems and methods for tracking samples via sample tracking chains. Sample tracking chains represent digital data structures instantiated according to intrinsic properties of a sample. Each link in the chain is a block of data representing an observed intrinsic state of the sample and is linked at least to a previous block representing a previous state. The sample tracking chain and blocks can be indexed for later retrieval by the intrinsic properties of the corresponding sample's state. The sample tracking chain can take the form of a blockchain.  Witchey Abstract.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FENSTERMACHER whose telephone number is (571)270-3511.  The examiner can normally be reached on Monday - Friday 8:30 AM to 5:30 PM EST, Alternate Fridays Off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.F./Examiner, Art Unit 3685                                                                                                                                                                                                        September 11, 2021 

/STEVEN S KIM/Primary Examiner, Art Unit 3685